Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Receipt is acknowledged of the Preliminary Amendment filed on July 22, 2021, which canceled claims 4-6, 9, 13-15, 18, 23-25, 28, 33-35 and 38, and amended claims 7-8, 16-17, 22, 26-27, 32, and 36-37. Claims 1-3, 7-8, 10-12, 16-17, 19-22, 26-27, 29-32 and 36-37 are pending.

Priority
The instant application is a 35 U.S.C. § 371 National Stage filing of PCT/US2018/060065, filed 11/9/2018, which claims priority to U.S. Provisional Application No. 62/584,458, filed 11/10/2017.

Information Disclosure Statement
Applicant’s information disclosure statement submitted September 24, 2020 is acknowledged and has been considered. A signed copy is attached hereto.

Claim Objections
Claim 10 is objected to because of the following informality:
Claim 10 recites “an effective amount of FcRL-6 inhibitor” which to be consistent with claim 1 should have the article “an” before FcRL-6. Appropriate correction is requested.


Specification
The use of the terms “GraphPad Prism” p. 25. line 31; “NanoString” p. 24, lines 1-7; “nCounter” p. 24, lines 1-7; and “Tapestation” p. 24, line 19, all of which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. The terms also appear throughout the specification, such as, for example, in the discussion of the drawings.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 7-8, 10-12, 16-17, 19-22, 26-27, 29-32 and 36-37 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.


Scope of the Claimed Invention:
The invention is understood as being drawn to treating non-responders after prior PD-1/PD-L1 therapy with an FcRL-6 inhibitor, and checking for biomarker expression to enrich patient selection before treatment. This is based on the observation that tumors can adapt and become resistant to PD-1/PD-L1 blockade, and new treatment strategies are needed to overcome resistance.
Independent claim 1 is directed to a method of reducing resistance to therapy with PD-1/PD-L1 inhibitors comprising administering an effective amount of an FcRL-6 inhibitor. The scope of claim 1 encompasses treatment with any and all FcRL-6 inhibitors, whether these be small molecules, antibody biologics or interfering nucleic acids, for example. The claims contain no limitations as to the structure of the FcRL-6 inhibitor. According to the instant specification, the FcRL-6 inhibitor is a molecule that decreases expression and/or activity of FcRL-6, and can be a chemical, small molecule, drug, protein (for example, a soluble, recombinant protein), cDNA, antibody, a nucleic acid or any other compound (page 9, lines 26-29). The same analysis applies to independent claims 10, 19 and 29, each of which recites use of an FcRL-6 inhibitor. Thus, the genus encompassed by the claims is very large and there is substantial variation within the genus.

Meeting Written Description for Claims to a Genus:
Written description for claims to a genus may be satisfied by disclosure of:
a representative number of species falling within the scope of the genus; or
structural features common to members of the genus, including functional characteristics coupled with a known or disclosed correlation between function and structure. MPEP 2163.II.A.ii.
Thus, there are multiple ways to meet the written description requirement and correlation need not be perfect, as “a reasonable structure-function correlation” is adequate. MPEP 2163. But the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are representative of the full variety of the genus or by establishing a reasonable structure-function correlation. Here, this could be satisfied by knowledge/recognition in the art of inhibitors of FcRL-6, or through information about the primary amino acid sequence for an antibody against FcRL-6, and how to routinely obtain different structures of antibody domains that bind FcRL-6 to inhibit its activity. It could also be satisfied through disclosure of structural features common to members of the genus, such as, for example, a consensus of which residues within the antigen-binding domains of an antibody against FcRL-6 are critical for binding FcRL-6. By way of another example, written description for a genus of small molecule inhibitors of FcRL-6 could be satisfied with information about the core chemical structure shared between members of the genus.
Because Applicant seeks patent protection for the use of the full scope of FcRL-6 inhibitors, which according to the instant specification could encompass a chemical, small molecule, drug, protein (for example, a soluble, recombinant protein), cDNA, antibody, a nucleic acid or any other compound (page 9, lines 26-29), this genus must be adequately described. As developed below, there is insufficient representation of structural variety to reflect the variation within the claimed genus of FcRL-6 inhibitors.

State of the Prior Art:
There is no teaching in the prior art of a structure for a monoclonal antibody as an FcRL-6 inhibitor. Schreeder et al. 2008 (IDS 9/24/20) refers to use of a novel FcRL-6-specific monoclonal antibody but does not teach a sequence for the antibody. Schreeder et al., 2010 (IDS 9/24/20) refers to two anti-FcRL-6 specific mAbs 7B7 and 1D8 (both moIgG1κ) but does not teach a sequence for either antibody. Kulemzin et al., 2011 (PTO-892) teaches the generation of a panel of mouse monoclonal antibodies against FcRL-6 (page 178, col. 2, para. 2). Clone 7B2 was found to bind FcRL-6 preferentially and was used for expression studies but not developed to block the function of FcRL-6.
NCBI Accession ID Q6DN72 provides the 434 residue amino acid sequence of human FcRL-6 protein, and the NCBI database provides putative mRNA transcripts that would encode it. From this, one of ordinary skill in the art could generate antibodies. However, there is no entry for FcRL-6 in the Research Collaboratory for Structural Bioinformatics Protein Data Bank, which provides access to 3D structure data for large biological molecules. Additionally, a search of the prior art does not reveal known small molecule inhibitors of FcRL-6. Accordingly, there is no teaching regarding a structure for the claimed FcRL-6 inhibitors in the state of the prior art, other than what was understood about the primary amino acid sequence of the FcRL-6 receptor itself and the nucleic acid encoding it. While a few antibodies were known in art at the time of filing, because of the lack of disclosed structures in the state of the prior art, these antibodies cannot be considered to be representative of the scope of antibodies encompassed by the claims.

Disclosure of the Specification:
The specification refers to “1D8” as being an anti-FcRL-6 antibody that is capable of blocking FcRL-6 activation in co-culture assays and obstructing FcRL-6-Fc binding to HLA­DR transductants (page 31, lines 16-17). However, there is no sequence listing and no disclosed structure for the anti-FcRL-6 antibody 1D8 or any other FcRL-6 inhibitor.

Conclusion:
There is insufficient representative support in the disclosure and the state of the prior art to demonstrate that Applicant was in possession of the genus of FcRL-6 inhibitors claimed. This is because there is no disclosed structure of any FcRL-6 inhibitor. Such a structure could take the form of a primary amino acid sequence for an antibody against FcRL-6 or a chemical structure of a small molecule inhibitor of FcRL-6. Because there is no sequence listing and no disclosed structure for the anti-FcRL-6 antibody 1D8 or any other FcRL-6 inhibitor, the specification and the state of the prior art lack adequate disclosure of the structure of the claimed FcRL-6 inhibitor recited in independent claims 1, 10, 19 and 29.
In summary, at the time of filing the instant application, neither the specification nor the state of the prior art  described a sufficient structural variety to reflect the variation within the claimed genus of FcRL-6 inhibitors. Accordingly, Applicant was not in possession of a structure that represents the claimed genus. As such, one of ordinary skill in the art would not have been able to envision the FcRL-6 inhibitor encompassed by the claims. Therefore, claims 1-3, 7-8, 10-12, 16-17, 19-22, 26-27, 29-32 and 36-37 do not to meet the written description requirement of 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art.
4.  Considering objective evidence present in the application indicating obviousness or   nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Section [0001]
Claims 1-2, 7, 10-11, 16, 19-20, 22, 26, 29-30, 32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over:
Ascierto et al. “Efficacy of BMS-986016, a monoclonal antibody that targets lymphocyte activation gene-3 (LAG-3), in combination with nivolumab in pts with melanoma who progressed during prior anti-PD-1/PD-L1 therapy (mel prior IO) in all-comer and biomarker-enriched populations,” Annals of Oncology 2017, Vol. 28, Supp. 5, p. 611-612 (PTO-892), as evidenced by NCT01968109 (National Clinical Trial ID 01968109) (PTO-892), in view of 
Huard, B., Comment on “Cutting Edge: FcR-Like 6 Is an MHC Class II Receptor,” Letters to the Editor, J Immunol 2010, 185 (9) p. 4965-67 (PTO-892), and in view of
Schreeder et al., “Cutting Edge: FcR-Like 6 Is an MHC Class II Receptor,” The Journal of Immunology 2010 Jul 1;185(1):23-7 (IDS 9/24/20).

Ascierto teaches a method of treating melanoma patients who have progressed during prior anti-PD-1/PD-L1 therapy using a LAG-3 inhibitor (BMS-986016), which is a monoclonal antibody against LAG-3. The LAG-3 inhibitor was used in combination with nivolumab, a monoclonal antibody against PD-1 (page 611, Methods, lines 1-2). Ascierto teaches a correlation between upregulated LAG-3 expression and anti-PD-1 resistance. Ascierto teaches that in 53 evaluable samples, expression of LAG-3 was ≥ 1% in 33 cases, representing 62% of the patients who had progressed during prior anti-PD-1/PD-L1 therapy (page 611, Table, legend, note a: “Expression ≥ 1% was identified in 33/53 (62%) of evaluable samples.”).
Ascierto also teaches that increased LAG-3 expression correlated with an enhanced response to therapy with anti-LAG-3 + nivolumab. Of the 33 patients with ≥ 1% LAG-3 membrane expression, 6 patients, which represents 18%, showed a positive overall response rate (ORR) compared to only 5% among patients whose tumors did not upregulate LAG-3 (page 611, Table, column 4 versus column 6). Thus, the ORR was 3.5 fold higher in patients with ≥ 1% LAG-3 membrane expression (page 611, Results, lines 4-5).  
Ascierto teaches that LAG-3 expression was determined using immunohistochemistry (IHC) to confirm LAG-3 membrane presence in tumor cell samples (page 611, Methods, lines 3-4 and Table, legend). Ascierto indicates that the biomarker analysis involved determining LAG-3 expression on the surface of melanoma cells using a mouse antibody against LAG-3 (clone 17B4). Tumor cells were also assessed for upregulated PD-L1 using a Dako PD-L1 IHC kit (page 611, Table, legend, notes a and b).
Additionally, Ascierto teaches that the safety and tolerability profile for anti-LAG-3 + nivolumab was comparable to that of nivolumab monotherapy (page 611, Conclusions, lines 2-4). Ascierto teaches that the method of treatment was used in clinical trial NCT01968109 (Title; page 611, last line).
NCT01968109 evidences Acierto and provides details as to the use of the LAG-3 inhibitor BMS-986016 alone and in combination with nivolumab in solid tumors such as NSCLC and melanoma that have previously been treated with immunotherapy. The study protocol for NCT01968109 shows that in Arm 1, the LAG-3 inhibitor was administered as monotherapy to patients who had progressed during prior anti-PD-1/PD-L1 therapy. In Arm 2, the LAG-3 inhibitor was combined with nivolumab (page 6, Assigned Interventions). NCT01968109 also teaches the use of a pre-treatment biopsy (page 9, Inclusion Criteria, bullet 6).
While Ascierto teaches that LAG-3 correlates with anti-PD-1/PD-L1 resistance, and that LAG-3 blockade in combination with PD-1 inhibition showed efficacy in a pretreated, anti-PD-1/PD-L1 progressed melanoma population, Ascierto does not teach administering an FcRL-6 inhibitor.
Huard teaches that FcRL-6 is strikingly similar to LAG-3 (a.k.a. “the CD223 receptor”) (Huard, page 4965, col. 1, lines 9-11). Huard teaches that FcRL-6 and LAG-3 are both Ig superfamily members expressed on T and NK cells, where they both function as receptors for MHC class II (Huard, page 4965, col. 1, lines 10-12). Huard teaches that FcRL-6 and LAG-3 are similarly expressed on T and NK cells (Huard, page 4965, col. 1, lines 14-16). Huard teaches that both molecules show increased expression in situations of chronic T cell activation, such as tumor development (Huard, page 4965, col. 1, lines 17-19). Huard teaches that LAG-3 is an immunosuppressive molecule, and that FcRL-6 also likely negatively regulates cell activation due to the inhibitory motif present in its intracytoplasmic tail (Huard, page 4965, col. 1, lines 19-22). Huard teaches that both LAG-3 and FcRL-6 may contribute to the exhaustion phenomenon frequently observed in chronically stimulated T cells (Huard, page 4965, col. 1, last sentence).
Schreeder (IDS 9/24/20) teaches that FcRL-6 is a T- and NK-cell receptor for MHC Class II, which is expressed on the surface of antigen-presenting cells (Title, page 23, para. 1). Schreeder suggests that FcRL-6 functions as an inhibitory receptor for MHC Class II (page 26, col. 2, para. 1, lines 7-8). Schreeder teaches two anti-FcRL-6 specific monoclonal antibodies 7B7 and 1D8 (both moIgG1κ) (page 24, col. 1, “Abs” line 10). Schreeder teaches the ability of 1D8 to block FcRL-6 activation in co-culture assays and obstruct FcRL-6 binding to MHC Class II in cells transduced to express human leukocyte antigen (an MHC Class II receptor complex) (“Induction by SUDHL6 in coculture assays cells was blocked by both intact and monomeric Fab fragments of an FCRL6-speciﬁc mAb (1D8),” page 24, col. 2, para. 3, last sentence).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have combined the teachings of Ascierto, regarding the correlation between anti-PD-1/PD-L1 resistance and LAG-3 expression, and the efficacy of a LAG-3 inhibitor in a heavily pretreated, anti-PD-1/PD-L1 progressed melanoma population, with the teachings of Huard, regarding the similarities between FcRL-6 and LAG-3, with the teachings of Schreeder, regarding anti-FcRL-6 specific monoclonal antibodies, to arrive at the instantly claimed invention with a reasonable expectation of success.
One of ordinary skill in the art would have been motivated to substitute an FcRL-6 inhibitor in place of the LAG-3 inhibitor in the method of Ascierto because Huard teaches that FcRL-6 is strikingly similar to LAG-3. Huard teaches that both molecules show increased expression in situations of chronic T cell activation, such as tumor development. Because Huard teaches numerous similarities between FcRL-6 and LAG-3, it would have been reasonable to expect that the same biochemistry could be applied to achieve the same mechanistic effects when using an FcRL-6 inhibitor in place of a LAG-3 inhibitor in the method of Ascierto.
One of ordinary skill in the art would have had a reasonable expectation of success in using an FcRL-6 inhibitor in place of the LAG-3 inhibitor as taught in the method of Ascierto to reduce resistance or treat PD-1 mediated resistant cancer because Schreeder teaches the ability of 1D8, an anti-FcRL-6 specific monoclonal antibody, to block FcRL-6 activation. Thus, as Ascierto teaches that a LAG-3 inhibitor was effective in treating a heavily pretreated, anti-PD-1/PD-L1 progressed melanoma population, and Huard teaches significant commonalities between FcRL-6 and LAG-3, it would have been reasonable to expect that an FcRL-6 inhibitor could function as a substitutable counterpart to the known LAG-3 inhibitor.
As regards the language “reducing resistance” in claim 1, the context of Acierto as evidenced by NCT01968109 is patients who have progressed, or who have been unreceptive to, at least one standard treatment regimen while on or after treatment with anti-PD-1/PD-L1 therapy (see NCT01968109, History of Changes to Study, 6/30/17, page 6, bullets 2-3 of “Inclusion Criteria”). Therefore, the preamble of claim 1 is met because all patients must have been resistant to prior treatment with anti-PD-1/PD-L1 therapy and the method of the trial is focused on reducing their resistance by using a new inhibitor (anti-LAG-3).
As regards the cancer types of claims 2, 11, 20 and 30, Ascierto as evidenced by NCT01968109 teaches treatment of melanoma.
As regards claims 7 and 16, wherein the treatment with the anti-PD-1 therapy or the anti-PD-L1 therapy occurs prior to or concurrently with administration of the FcRL-6 inhibitor, this claim limitation is met because Ascierto teaches that the treated cohort all received prior anti–PD-1/PD-L1 therapy (Title). Further, the conclusion in Ascierto refers to “a heavily pretreated, anti–PD-1/PD-L1 progressed melanoma population.” Therefore, treatment with the anti–PD-1/PD-L1 therapy was taught as having occurred prior to administration of the LAG-3 inhibitor in Ascierto.
It would have been obvious to substitute an FcRL-6 inhibitor in place of the LAG-3 inhibitor in Ascierto based on known similarities between the molecules. One of ordinary skill in the art would have had a reasonable expectation of success in administering an FcRL-6 inhibitor prior to an anti-PD-1/PD-L1 therapy based on the teaching in Ascierto that the treated cohort had all received prior anti–PD-1/PD-L1 therapy, and further that safety profile of this combination was comparable to that of nivolumab alone.
As regards claims 19, 22, 29 and 32, which encompass a method of diagnosing a subject with a PD-1 mediated resistant cancer based on the levels of either FcRL-6 alone or FcRL-6 and LAG-3 in a sample, wherein the sample is from a tumor in the subject, the method is obvious because Ascierto teaches a correlation between upregulated LAG-3 expression and anti-PD-1 resistance. Ascierto teaches that in more than half of treatment-resistant patients (33/53) (62%), LAG-3 was upregulated (page 611, Table, column 3). The expression level of LAG-3 in melanoma cell samples was measured using immunohistochemistry, with the percentage of positive cells among all nucleated cells within the tumor and invasive margin being determined using an antibody against LAG-3 (page 611, Table, notes a and b).
It would have been prima facie obvious to have used the same method taught in Ascierto to test for FcRL-6 expression prior to treatment based on the teachings of Huard, that FcRL-6 is strikingly similar to LAG-3 and both are expressed on the surface T and NK cells, where they both function as receptors for MHC class II. One of ordinary skill in the art would have been motivated to substitute an anti-FcRL-6 antibody for an anti-LAG-3 antibody given that Schreeder teaches the existence of several anti-FcRL-6 antibodies in the prior art. As the antibodies are taught as being able to specifically bind FcRL-6, with antibody 1D8 having additionally been taught as capable of blocking interaction between FcRL-6 and its ligand, it would have been reasonable to expect that at least antibody 1D8 would detect the level of FcRL-6 protein in a patient tumor sample.
One of ordinary skill in the art would have had a reasonable expectation of success in using FcRL-6 expression levels to diagnose and treat PD-1 mediated resistant cancers because Ascierto teaches the same correlation with respect to LAG-3, and that enhanced responses to therapy correlated with upregulated LAG-3 biomarker expression. 
Thus, claims 1-2, 7, 10-11, 16, 19-20, 22, 26, 29-30, 32 and 36 are obvious over the disclosure of a correlation between LAG-3 and PD-1 resistant cancers, in view of the use of an anti-LAG-3 antibody for the treatment of the same by, in view of the teachings of LAG-3 expression evaluation in patient samples, in view of the similarities between LAG-3 and FcRL-6, and in view of the existence of anti-FcRL-6 monoclonal antibodies in the prior art.

Section [0002]
Claims 1-3, 10-12, 19, 20-21 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ascierto et al. (PTO-892), as evidenced by NCT01968109 (National Clinical Trial ID 01968109) (PTO-892), in view of Huard, B. (PTO-892), in view of Schreeder et al., 2010 (IDS 9/24/20), as applied to claims 1-2, 7, 10-11, 16, 19-20, 22, 26, 29-30, 32 and 36 above, further in view of Nanda et al., Journal of Clinical Oncology, 34(21), p. 2460-2468 (PTO-892).
The combined teachings of Ascierto as evidenced by NCT01968109, Huard and Schreeder as applied to claims 1-2, 7, 10-11, 16, 19-20, 22, 26, 29-30, 32 and 36 are as discussed above.
The combined teachings differ from the instantly claimed invention in that the combination of references does not teach treatment of breast cancer, wherein the breast cancer is triple negative breast cancer (TNBC).
Nanda teaches a method for treating patients with triple negative breast cancer with the PD-1 inhibitor pembrolizumab (Title, Abstract, lines 1-4). Nanda teaches that of 27 evaluable patients, 13 (48.1%) experienced progressive disease, i.e., they were resistant to anti-PD-1 therapy (page 2464, col. 1, para. 2, lines 8-9 and Table 3). As almost half of the treated patients did not respond to treatment with anti-PD-1 therapy, Nanda provides evidence of the particular patient population recited in dependent claims 3, 12, 21 and 31. Additionally, Nanda teaches that several lines of evidence support the use of immunotherapy (anti-PD-1/PD-L1) in TNBC, including the observed correlation between expression of immunomodulatory genes and better clinical outcomes in TNBC. Nanda also refers to the inﬁltration of TNBC tumors with tumor-inﬁltrating lymphocytes as evidence in support of using immunotherapy in TNBC (page 2461, col. 1, para. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have combined the teachings of Ascierto, regarding the correlation between anti-PD-1/PD-L1 resistance and LAG-3 expression, and the efficacy of a LAG-3 inhibitor in a pretreated, anti-PD-1/PD-L1 progressed patient population, with the teachings of McArthur, regarding LAG-3 as a predictive biomarker for anti-PD-1 efficacy, with the teachings of Huard, regarding the similarities between FcRL-6 and LAG-3, with the teachings of Schreeder, regarding anti-FcRL-6 monoclonal antibodies, with the teachings of Nanda, regarding the existence of PD-1-resistant TNBC patients, to arrive at the instantly claimed invention with a reasonable expectation of success.
One of ordinary skill in the art would have been motivated to specifically treat TNBC patients who are resistant to anti-PD-1/PD-L1 therapy in the method Ascierto, using an FcRL-6 inhibitor based on the similarities between LAG-3 and FcRL-6 as taught by Huard, because Nanda teaches that there is a need in the art to address a subgroup of TNBC patients that are resistant to anti-PD-1 therapy. One of ordinary skill in the art would have had a reasonable expectation of success in using an FcRL-6 inhibitor to treat TNBC because Schreeder teaches that FcRL-6 functions as an inhibitory immune receptor, and Nanda teaches that several lines of evidence support the use of immunotherapy (anti-PD-1/PD-L1) in TNBC, including the observed correlation between expression of immunomodulatory genes and better clinical outcomes in TNBC, and the inﬁltration of TNBC tumors with tumor-inﬁltrating lymphocytes.

Section [0003]
Claims 1, 8, 10, 17, 19, 27, 29 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ascierto et al. (PTO-892) as evidenced by NCT01968109 (PTO-892), in view of National Clinical Trial 01968109 (“NCT01968109”) (PTO-892), in view of Huard, B. (PTO-892), in view of Schreeder et al., 2010 (IDS 9/24/20), as applied to claims 1-2, 7, 10-11, 16, 19-20, 22, 26, 29-30, 32 and 36 above, further in view of National Clinical Trial 02178722, A Phase 1/2 Study Exploring the Safety, Tolerability, and Efficacy of MK-3475 in Combination With INCB024360 in Subjects With Selected Cancers (ECHO-202/KEYNOTE-037) (“NCT02178722”) (PTO-892).

The combined teachings of Ascierto as evidenced by NCT01968109, Huard and Schreeder as applied to claims 1-2, 7, 10-11, 16, 19-20, 22, 26, 29-30, 32 and 36 are as discussed above.
The combined teachings differ from the instantly claimed invention in that the combination of references does not teach treatment further comprising administering a chemotherapeutic agent or radiation therapy to the subject.
NCT02178722 teaches the treatment of relapsed melanoma patients using the combination of MK-3475 (pembrolizumab) and INCB024360 (epacadostat), a small-molecule chemotherapeutic agent (pages 3-4, Title and Study Description). Patients must have received prior anti-PD-1 or anti-PD-L1 therapy (alone or as part of a combination) in the advanced or metastatic setting and achieved partial response or complete response but later had confirmed progressive disease (page 6, Inclusion Criteria, last bullet through page 7, bullets 1 and 2). Additionally, NCT02178722 teaches pre-treatment and on-treatment biopsy sampling (page 7, bullet 3).
It would have been prima facie obvious for one of ordinary skill in the art to further include a chemotherapeutic agent such as epacadostat, as taught in NCT02178722, in the treatment method of Ascierto with the reasonable expectation that a chemotherapeutic agent would reduce resistance to anti-PD-1/PD-L1 therapy in a relapsed cohort of patients. As NCT02178722 teaches treatment of anti-PD-1/PD-L1-resistant melanoma patients with pembrolizumab and a chemotherapeutic agent, it makes obvious a similar method to improve the overall outcome of PD-1/PD-L1-resistant patients. Further, as stated above, given that Ascierto teaches the efficacy of anti-LAG-3 in this scenario, and Huard teaches numerous similarities between FcRL-6 and LAG-3, it would have been reasonable to expect that the same biochemistry could be applied to achieve the same mechanistic effects when using an FcRL-6 inhibitor in place of a LAG-3 inhibitor in the method of Ascierto.
Thus, claims 1, 8, 10, 17, 19, 27, 29 and 37 are obvious over at least the disclosure of use of an anti-LAG-3 antibody for the treatment of PD-1/PD-L1-resistant melanoma patients by Ascierto as evidenced by NCT01968109, in view of the disclosure by Schreeder of functional anti-FcRL-6 specific monoclonal antibodies, in view of the similarities between LAG-3 and FcRL-6 as taught by Huard, in view of the treatment design of further adding a chemotherapeutic agent to an immunotherapy-relapsed cohort of patients, as taught by NCT02178722.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA F NELLESEN whose telephone number is (571) 270-7351. The examiner can normally be reached on Monday-Friday 8:30 a.m. - 5:30 p.m. (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached at (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/GINA F NELLESEN/Examiner, Art Unit 1647                 
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647